Title: To James Madison from George W. Erving, 1 September 1804 (Abstract)
From: Erving, George W.
To: Madison, James


1 September 1804, London. No. 42. “In pursuance of the instructions contained in your letter of April 22d:  I have prepared, and have the honor herewith to transmit to you a complete and as far as the Documents in my possession have enabled me to perfect it, a correct statement of the awards made payable to me by the Board of Commissioners under the 7th: article of our late Treaty with this Country; in which is particularized the names of the Vessels, of the Masters, and of the Owners of the several Ships, Cargoes, Freights, Adventures or otherwise, for which compensation has been given, and their places of residence at the time of capture; of the sums received from the British Government on account of the first and second instalments; the sums deducted therefrom and passed to the credit of the United States in my accounts, to reimburse their advances in the prosecution of the Claims, of the balances paid to the drafts or orders of the Claimants, and of the sums which yet remain undrawn for. The results of this statement are, that the Board have made 217 Awards payable to me, on which I have received from the British Government for the first instalment £84576..17..4, the sum deducted from which awards and passed to the Credit of the United States is £13980..9..4; that previous to and since the receipt of the first instalment, I have transferred under directions and authorities given by the Claimants to their private Agents or purchasors 56 awards; that on the remaining 161 awards I have received from the British Government £59399..13..3 the amount of the second instalment, and that the sum of £46649:14.6 the balance of both instalments remains undrawn for, and will be to be paid or accounted for to the respective Claimants under the new arrangement.
“After the receipt of the last instalment I will transmit another statement, shewing the awards which may be in the intermediate time transferred, and the further Sums (if any) which are to be deducted for public Advances.
“As your letter (which I received on the 6 June) did not possitively enjoin my sending this Statement to you previous to the receipt of the second instalment, and as the time would scarcely allow that it should be prepared in so short a space, I have with a view to make it more accurate as well as more comprehensive withheld it untill after the 31st: August, from which date as I understand by your letter no Bills of the Claimants are to be paid here (presuming that the 1st: of November mentioned in the latter part of your letter in reference to my drafts on Messrs: Baring & Co:, means the 1st: of September to comport with the former part of the same).
“Referring to your instructions of April 9th. respecting the division of the compensation awarded to several Claimants jointly, and the permission to pay their seperate drafts, you will please to observe that on the very outset of the business (by the accompanying Statement) I found it absolutely impossible consistent with any rules of justice to pay the compensation according to the tenor of the awards, as it was evident that in many cases parties were named in the award, who had no original interest, or who were not intended to be compensated; and again compensation had been allowed by the Assessors in their reports in very many cases to parties who are not named in awards: I therefore thought proper to address a letter to the American Commissioners on the 23d: July 1803 upon this subject, desirous of obtaining the additional sanction of their opinion to the rules which I have thought it expedient to adopt, I did not receive their answer ’till the 26h: of October following; in the intermediate time however I took the Assessors reports as the rule of distribution, and in the Statement have therefore made two Columns to shew who are the parties named in the Award, and who are the parties intended to be compensated as appears by the Assessors reports accepted and acted on by the Board; Copies of my letter to the American Commrs. and of their answer are herewith enclosed [not found].
“It was also obvious that great inconvenience to the Claimants, great delay and many vexatious circumstances might arise from enforcing strictly the rule that all the Claimants named in an award (if intended to be compensated) should draw jointly, and it did not seem that any public or private advantage was to result from it; therefore in all cases where the interests were regularly and distinctly separable, or where ⟨ever⟩ I was otherwise enabled to sift out from the report or Papers the means of dividing them, I gave permission to the parties to draw seperately, which as you will perceive by the statement, they have frequently done; I trust that you will approve of my proceedings in this respect. In calculating the interest upon the several subdivisions of compensation, some trifling errors may have arisen, to rectify these and other small mistakes which may be expected to have attended the progress of a business of the magnitude and intricacy which belongs to this, I have hitherto depended upon the third instalment⟨,⟩ having gone over the statement with all possible care. I am not however apprehensive that any material errors will be found, but if any do exist, the Assessor’s reports (of which I hope you have received a Copy transmitted by the Ship ‘Virginia’) will enable the Agent whom you have appointed at Washington to detect and rectify them.
“I have charged against the several cases and deducted from them all the demands of the Proctors according to the Bills delivered, or of which I could obtain the amount; if there are any other deductions to be made not introduced into the Proctor’s Bills or otherwise charged, they can only to [sic] be deducted out of the third instalment; after I have finally settled all the accounts of the Proctors I shall transmit to you a list of deductions to be made (if any) from the amount of that instalment.
“On receipt of your instructions respecting the disposition of the monies in my hands as Public Agent, I hastened to close my account with the Bank of England and on the 26th: June paid to Sir Francis Baring & Co: your Bankers the balance of that account £21073..18..10 directing them to pass the same to the Credit of the United States subject to such drafts as I might make on it for the payment of Claimants Bills prior to the 1st: Sepr:; in the same manner I paid to them on the 17th: July £59399..13..3 the amount of the second instalment received from the British Government on the 16th: day of July.
“It will be seen at one view by the last column in the list of awards on which the second instalment has been received, what drafts have been drawn on Baring & Co: to satisfy the drafts of the Claimants or the other dispositions which they have made of their funds.
“A considerable number of the Bills for the second instalment have been presented some tim⟨e⟩ since, and many have been drawn even for the third instalment, these last will be protested of course; nor have I thought it right to settle all the partial Claims on awards which several individuals here have obtained by assignment or otherwise, though it has appeared proper to pay on most of these, yet there are some which I have referred to the United States; the present arrangement may have the effect of superseding the powers of some private Agents here, and so far will be a saving of 2½ or 5 ⅌Ct: to the Claimants.
“With respect to my own private Agencies, there are as you perceive only two Cases at presen⟨t⟩ in which I have retained the Monies under special powers, vizt. the William, Stoddard, in which case I act under authorities from Christopher Meyer of Baltimore as Agent to the Creditors of Walch & Co:—and in the Nelly, Wattles under author[it]ies from John Mc:Ivers of Alexandria as Agent to the Creditors of Joseph Carey.
“In the commencement of my Agency I found by the Correspondence of the Claimants that they had not sufficiently understood the duties of the public Agent, that they supposed him authorised to charge Commissions, and under that misapprehension might send their Powers of Attorney to other persons here some of whom had been indefatigably and perhaps not very reputably active in procuring such Powers; seeing that the Claimants might thus be led to incur unnecessary expences, and to make arrangements which might rather retard than promote the success of their Claims, I thought it incumbent upon me in circular letters to them to state the duties of the public Agent in this respect, and to inform them that he had no right to charge commissions on his transactions unless he was specially authorised; The Claimants have to a certain degree availed themselves of this information, and tho’ I received several special powers of Attorney yet as they do not all appear to have been given under a bonâ fide understanding that Commissions were to be paid on them, I have not therefore in such cases charged Commissions.
“I have enclosed with the statement the Copies of Postscripts to certain letters [not found] directing the Claimants to draw for the first instalment which may make some useful explanations to the Agent at Washington in the cases to which they refer: Besides these in all cases where there were various interests, I sent at the time to the Claimants copies of, or extracts from the Assessors reports.
“I beg that you would be pleased to instruct me as to the third instalment, whether I shall pay the whole over to Messrs: Baring & Co:, or whether I am authorised to make payments here of that portion for which Powers of Attorney, Assignments or other authorities are deposited with me, or may in the intermediate time be produced.
“Though the statements now transmitted appear to contain every particular of information which may be useful in settling the Claims, yet Mr: Davidson may probably desire in special Cases some explanation which the Documents in my possession will enable me to furnish; I shall of course attend punctually and particularly to all the enquiries which he may think it proper to make on these subjects.”
Adds in a postscript: “The Sum of £46,649.14.6 mentioned in the second page, as the amount to be accounted for by the Government to the Claimants, is stated upon a rough calculation only; to ascertain that amount with precision it will be proper for me to check the accounts of Baring and the Spoliation account by the entries in my Books up to the 31st: Augt: which the necessity of forwarding the statement immediately will not at this moment admit of, and to ascertain this sum has not appeared of sufficient importance to authorise any further delay. I should have mentioned that it has not been the practice to deduct any portion of the Costs from the Adventures; I have therefore charged them very generally against the Owners of the Ship and Cargoes, and the Costs allowed by the Board, have been commonly thrown into the awards for Ships and Cargoes.”
Adds in a second postscript: “Since writing the above I have paid £672:14:4 in the two Cases of the Ann, Hoitman & Betsy, Murphy, which will be so much to be deducted from the above Stated sum of £46,649.14.6.”
 